SDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification Objections
The amendment filed December 21, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Applicant’s amendment to ¶ 0032: The objection is due to the language of “other” in the sentence “In one or more other embodiments,…”. Applicant only has support for the generic “one or more embodiments”, and does not have support to contrast the statement to “other” embodiments. The use of the term “other” implies specific embodiment(s) of which Applicant does not have support.
Applicant’s amendment to ¶ 0035: Applicant does not explain where the amendment to ¶ 0035 has support, further, it appears that like the objection above, that Applicant is attempting to introduce new matter into the specification by trying to create a new specific species by the use of “In one embodiment”.
Applicant’s amendments to ¶¶ 0032 and 35. The objection is due to the language of “In one instance”, and “in another instance”. Applicant has no support for the use of this language. Further, Applicant language throughout the specification is “in one or more embodiments”. The term “in one instance” implies a specific embodiment of which Applicant does not have support. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Because Examiner cannot partially enter the specification the entire amendment to the specification is objected to. Therefore, the specification is also objected to because of the following informalities:
In ¶ 0050, Applicant references figure 7. There is no figure 7. There is a figure 7A, and a figure 7B. Examiner notes the correction to ¶¶ 0049-50, would be accepted if submitted alone.
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(a)
	Examiner withdraws the scope of enablement rejection for claim 21 based upon Applicant’s amendment to claim 21.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
Claims 1-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, and 21,
The claim contains new matter. The new matter is the negative limitation of “no p-type semiconducting layer being used in the vertical gallium oxide (Ga2O3) device”. After reviewing the specification there is no mention of the device lacking, or having no, p-type semiconductor layer. Original claim 1, under AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 (Fed. Cir. 2003), encompasses p-type material. This is because original claim 17 had a p-type semiconductor material for the gate conductive layer. Therefore, the original disclosure encompasses having a p-type material in the vertical Ga2O3 device. 
Under MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure. There is no basis for excluding the p-type material in the original disclosure. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. As stated there is no basis in the originally filed disclosure for this negative limitation.
Further, under MPEP 2163.05(II), the introduction of a claim change, the negative limitation, which is not supported by the as-filed disclosure is a violation of the written description requirement. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571 (Fed. Cir. 1996). Here, Applicant’s undisclosed species, a species which has no p-type regions, is such a violation because Applicant has narrowed the claim by introducing subject matter which finds no support in the originally filed disclosure. 
	Applicant’s argument that ¶ 0032 supports the negative limitation is not persuasive. The element at issue is the gate conductive layer (i.e. the conductive gate layer) is element 6 in Applicant’s figures. Claim 1, as informed by the entire originally filed disclosure encompassed the limitations of claim 17, such that the gate conductive layer could be a p-type layer, or a p-type layer in combination with other material. Therefore, it was clearly disclosed that the device of claim 1 has, or could have, a p-type layer, and there was no discussion or explicitly excluding this material. Silence is not a disclosure, and therefore cannot provide support for a negative limitation.
	Remarks dated October 28, 2022
Applicant asserts they have argued that a p-type semiconducting layer is an alternative. And, under Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1356-57 (Fed. Cir. 2015), Applicant asserts that they have support for the alternative of using p-type.
	After reviewing the specification, Applicant’s support for the alternative can be at most be found in the ¶ 0041. Where it states…
In alternative embodiments, alterations to the embodiments described above can be used. All crystal orientations of P-Ga203, including (001), (-201), (010), (100), and the like are applicable using the device processes described above… Gate metallization can be replaced by Cr, Mo, W, or like metals that can be easily removed by dry etching. 
	Looking at the materials of the of the gate: Cr, Mo, W, or like metals…We find that in the specification Applicant previously only described Cr being used. ¶¶ 0035, 39-40. Because Applicant never described any other materials the gate material being alternatively made of Cr does not make sense. How can it be an alternative if no other material is described? Thus, the statement at the beginning of ¶ 0041 of “[a]lternative embodiments” cannot apply to the gate conductor. 
	This brings us to the next part of cited ¶ 0041: “Gate metallization can be replaced by Cr, Mo, W, or like metals that can be easily removed by dry etching”, and what the term or “like metals” means. The best description of “like metals” can be found in original claim 17, where Applicant claims “Cr, Mo, W, Cu, Ni, Au, Pt, Pd, Ir, poly Si, p type semiconductor and combinations thereof.” Here we see that Applicant list all the metals found in ¶¶ 0035, and 39-41 (Cr, Mo, W), and we find other metals which are like these (Cu, Ni, Au, Pt, Pd, Ir, poly Si, p type semiconductor and combinations thereof.).
	As one can see from above, Applicant, by means of original claim 17, has made p-type semiconductor a like metal to the materials stated in ¶ 0041. Therefore, the limitation “no p-type semiconductor layer…” is considered new matter as 1) there is no explanation for the exclusion, and 2) it is not considered an “alternative” as Applicant has defined the material to be like the claimed material, e.g. functionally equivalent with no distinction to its use or non-use.
	At best, from ¶ 0041, Applicant has support for the Ga2O3 material to not be p-type. But, does not have support for absolutely no p-type material in the device. 

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendment to claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2004/0079989 A1) (“Kaneko”), in view of Higashiwaki et al. "Development of gallium oxide power devices", Phys. Status Solidi A 211, No. 1, 21–26 (2014) / DOI 10.1002/pssa.201330197 (“Higashiwaki”), in view of Hoshi (US 5,939,754) (“Hoshi”),
Regarding claims 1, and 21, Koneko teaches at least in figure 20, when combined with figure 22:
a substrate (10); 
an n-type drift layer (20) disposed on a surface of the substrate (10); 
an n-type semiconducting channel (region of 20 that is surrounded by 13; hereinafter A) extending from a surface of the n-type drift layer (20), 
the n-type semiconducting channel (A) being one of fin-shaped or nanowire shaped (A is shaped like a fin); 
an n-type source layer disposed on the channel (13 and 18 from figure 22); 
the source layer (13 and 18) has a higher doping concentration than the n-type semiconducting channel (figure 22 element 18 is N+ and this is higher doping than N- of A) (it would have been obvious to one of ordinary skill in the art to add element 18 from figure 22 into figure 1 as Kaneko teaches that by adding 18 as shown in figure 22 one can create an ohmic connection between the source 80 and the channel, ¶ 0191); 
no p-type semiconducting layer being used in the vertical gallium oxide (Ga2O3) device (figure 20 and figure 22 show no p-type semiconductor layer); 
a first dielectric layer (30) on the n-type Ga2O3 drift layer and on sidewalls of the n-type semiconducting channel (30 is so located); 
a conductive gate layer (40) deposited on at least a portion of the first dielectric layer (30) and insulated from the n-type source layer (13/18), n-type semiconducting channel (A) as well as n-type drift layer (20); 
an ohmic source contact (80) deposited over the n-type source layer (13/18);
the source contact (80) being configured not to be in electrical contact with the conductive gate layer (40).

Kaneko does not teach:
The n-type drift layer is a Ga203 drift layer.
Kaneko teaches:
A SiC drift layer.

Higashiwaki teaches:
That one would want to replace SiC with Ga203 because it is an “ideal material for power devices in ultrahigh-voltage” devices. Pg. 21 at col. 1. Therefore, it would have been obvious to one of ordinary skill in the art to replace the SiC of Hoshi with Ga203 because this material will meet or exceed the performance of Si and Sic. Abstract.
Kaneko does not teach:
a second dielectric layer deposited over the conductive gate layer, covering completely the conductive gate layer on channel sidewalls; and 
an ohmic source contact over at least a part the second dielectric layer

Hoshi teaches:
a second dielectric layer (9) deposited over the conductive gate layer (11), covering completely the conductive gate layer (11) on channel sidewalls (20); and 
an ohmic source contact (12) over at least a part the second dielectric layer (9).
It would have been obvious to one of ordinary skill in the art to replace the source electrode of Kaneko with the source electrode of Hoshi as Hoshi’s source electrode is 1) an obvious source electrode variant to Kanekos, and 2) would allow one of ordinary skill in the art to connect the two source connections shown in Kaneko together. Further, by implement this combination one of ordinary skill in the art would want to make sure that the gate is insulated from the source, and thus would add the second insulating layer.
The combination is shown below in Examiner’s Annotated Figure 1 below.

    PNG
    media_image1.png
    514
    589
    media_image1.png
    Greyscale

Regarding claim 2, Koneko teaches at least in figure 20, when combined with figure 22:
further comprising a drain layer (90) in electrical contact with the n-type drift layer (20) at a location opposite to a channel location (90 is opposite to A).
Regarding claim 3, 
Kaneko teaches:
the substrate (10) is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Table 1).

Higashiwaki teaches at least in figure 6(a):
the substrate is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Ga203).

Hoshi teaches at least in figure 6:
the substrate (15) is one of the following: Ga203, AlN, SiC, diamond, sapphire, Si, BN, and combinations thereof (Si).
Regarding claims 4, and 22, Koneko teaches at least in figure 20, when combined with figure 22:
wherein the substrate (20) is conductive (20 is conductive).
Regarding claim 5, Kaneko teaches:
wherein the drift layer (Sn-doped n- Ga203) has a doping concentration of 1014 cm-3 - 1018 cm-3 (this is shown in figure 5(b).
Regarding claim 6, Kaneko teaches:
wherein the n-type source layer (13/18) has a height at least 20 nm from the n-type semiconducting channel (A) (¶ 0105, where 18 can have a thickness of 0.1-10 µm).
Regarding claim 7, Kaneko does not teach:
wherein the n-type source layer has a same cross-sectional area as the n-type semiconducting channel.

Hoshi teaches at least in figure 6:
The highly doped region 21 (N+doped) can have the same cross-sectional area as the channel region (20). 
It would have been obvious to one of ordinary skill in the art to change the shape of 13/18 of Kaneko to have the same shape as Hoshi 21. One of ordinary skill in the art could have made this substitution as it would preserve the same functionality of Kaneko’s source layer, and would target the source layer to the region where it is needed.
Regarding claim 8,
wherein the n-type source layer (Kaneko 13/18) is formed from n-type Ga203 material having a higher donor doping concentration than the n-type semiconducting channel (Kaneko A) (based upon the analysis of claim 1 above it would have been obvious to one of ordinary skill in the art that 15, 16, 20, and 21 would all be formed of Ga203 this is because it is obvious to substitute Si and SiC with Ga203.)
Regarding claim 9, Kaneko does not clearly show:
further comprising a gate metal pad deposited on the conductive gate layer (v40); 
the gate metal pad being deposited a predetermined distance away from that channel (A).
However, it would have been obvious to one of ordinary skill in the art to add a gate metal pad to the device of Kaneko. This is because Kaneko shows that 40 is connected to the gate. The gate pad is a transitional layer of metal in order to connect the gate to external, or other die internal elements.
Regarding claim 10, Kaneko teaches: 
wherein a height of the n-type semiconducting channel (A) covered by the conductive gate layer (40) is at least larger than a width of the n-type semiconducting channel (this is a matter of choice for one of ordinary skill in the art based upon the current requirements of the device. This is because the current through the device is based upon the channel length and width. Further, the height of the gate electrode is one element in determining how much the gate can turn on, or off, the device. Therefore, this limitation is matter of choice for one of ordinary skill in the art based upon the design requirements of the device.).
Regarding claim 11-13, 23-24, and 28, Kaneko teaches:
Similar to claim 10 above, claims 11-13 are directed to the shape of the channel A, and or source 13/18. Changing the width of the channel/source and/or shape of the channel/source is a matter of choice that one of ordinary skill in the art would have found obvious. MPEP 2144.04(IV)(B).
Regarding claim 14-15, 
Kaneko teaches:
The gate insulating layer (first dielectric layer) is formed of SiO2. ¶ 0144.

Hoshi teaches at least in figure 6:
wherein each of the first and second dielectric layer are selected from one of A12O3, SiO2, HfO2, SiNx, AlN, SiON, ZrO, or La203 and combinations thereof (7, 8, 9 are all insulating material.)
Regarding claims 16, and 27 
This limitation is a matter of optimizing both the height of 30 and the height of A. This is similar to the analysis of claims 10-13. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. 
Regarding claim 17, Hoshi teaches at least in figure 6:
wherein the gate conductive layer comprises at least one of Cr, Mo, W, Cu, Ni, Au, Pt, Pd, Ir, poly Si, p type semiconductor and combinations thereof (¶ 0072, where 40 can be polySi).
Regarding claim 18, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) is also deposited over the conductive gate layer (horizontal part of 11).
Regarding claim 19, Hoshi teaches at least in figure 6:
wherein the second dielectric layer (9) extends beyond the conductive gate 1 layer (vertical part of 11).

The combination of Kaneko and Hoshi teach
wherein a conductive field plate layer (per Applicant’s figure 7A the conductive field plate is just part of the source electrode. Therefore, any part of the source electrode which extends beyond the conductive gate can be considered the conductive field plate) extends beyond the conductive gate  layer (Kaneko 40) and over the second dielectric layer (Hoshi 9).
Regarding claims 20, and 25, 
Claim 20 is rejected for similar reasons to claim 10-13, and 16 above. Since the prior art teaches the same structure and material as claimed it would have been obvious that it would have the same characteristic of breakdown voltage. 
Regarding claim 31, Examiner Annotated Figure 1 shows:
wherein the conductive gate layer (Kaneko A) is deposited on substantially all of the first dielectric layer (Kaneko 30); 
wherein the second dielectric layer (Hoshi 9) also covers the conductive gate layer (Kaneko 40) over the n-type Ga2O3 drift layer (Kaneko 20); and
wherein the ohmic source contact (80) is deposited over the second dielectric layer covering (Hoshi 9) the conductive gate layer (Kaneko 40) on channel sidewalls (Kaneko A) and 
at least a part of the second dielectric layer (Hoshi 9) covering the conductive gate layer (Kaneko 40) over the n-type Ga2O3 drift layer (Kaneko 20).
Regarding claim 32, Examiner Annotated Figure 1 shows:
wherein the conductive gate layer (40) is deposited on a portion of the first dielectric layer (30); 
wherein the second dielectric layer (Hoshi 9) also covers the conductive gate layer (40) over the n-type Ga2O3 drift layer (20) and a portion of the first dielectric layer (30), 
the portion of the first dielectric layer (30) not being covered by the conductive gate layer (40); and 
wherein the ohmic source contact (80) is deposited over the second dielectric layer (Hoshi 9) covering the conductive gate layer (40) on channel sidewalls (A) and at least a part of the second dielectric layer (Hoshi 9) covering the conductive gate layer (40) over the n-type Ga203 drift layer (20); 

the vertical gallium oxide (Ga2O3) device also comprising a field plate conductive layer per Applicant’s figure 7A the conductive field plate is just part of the source electrode. Therefore, any part of the source electrode which extends beyond the conductive gate can be considered the conductive field plate) disposed on at least some of a portion of the second dielectric layer (Hoshi 9); 
the portion of the second dielectric layer (Hoshi 9) being disposed over the portion of the first dielectric layer (30) not being covered by the conductive gate layer (40); 
the field plate conductive layer being in contact with the ohmic source contact (since the field plate is part of the source contact they are in contact).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Higashiwaki, in view of Hoshi, in view of Matsuzaki et al., "Field-induced current modulation in epitaxial film of deep-ultraviolet transparent oxide semiconductor Ga2O3", Appl. Phys. Lett. 88, 092106 (2006); https://doi.org/10.1063/1.2179373 (“Matsuzaki”).
Regarding claim 26, 
	The prior art does not explicitly teach:	
	The substrate is insulating.

	Matsuzaki teaches:
Ga203 devices can be formed on insulating substrates. Pg. 88 at col. 2.
It would have been obvious to one of ordinary skill in the art to form the device of claim 1 on an insulating substrate as it would allow one to grow high quality Ga203 films.

Response to Arguments
Regarding claims 1, and 21, 
Applicant's arguments filed October 28, 2022 (see October 6, 2022) have been fully considered but they are not persuasive. 
Applicant asserts “On” means that that something has to be directly on. This is not persuasive. First, Applicant provides no reference from the cited dictionary, and second it appears that Applicant has selectively omitted other definitions of the word “on”. Specifically, Applicant has not included definition B1 “next to or along side of”, or definition A1 “covering the surface of something or connected to something”. Another dictionary, Merriam-Webster defines “on” to mean “used as a function word to indicate position in close proximity with”. Def. 1c. This definition does not require two objects to be in direct contact. Therefore, this argument is unpersuasive.
Applicant’s next argument concerns the lightly doped source region 13, and its removal. As far as Examiner can tell from the analysis of claim 1 above Examiner is not calling for the removal of element 13. In fact, Examiner’s annotated figure 1 shows that element 13 is part of the combination. Therefore, this argument is unpersuasive. 
Applicant may want to claim “directly on”.
Regarding claim 26,
Applicant’s argument for claim 26 mirrors the argument for claims 1 and 21, and is therefore unpersuasive for the same reasons.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822